DISSENTING OPINION OF
ELLIOTT, J.
As above stated we first held, by a majority opinion, that Mary Bingham had been called by the law ■ to the succession of Simonette Reason Falls, her natural child, to the exclusion of Joseph Falls, her husband.
That acknowledgment’ by “a declaration executed before a notary public in the presence of two witnesses” was not necessary; and that acknowledgment by the registration of the birth or baptism of her child was not necessary.
The opinion was based on the belief that Taylor vs. Allen, 151 La. 82, 91 South. 635, and Murdock vs. Potter, 155 La. 145, 99 South. 18, had overruled Succession of Lacoste, 142 La. 676, 77 South. 497 and Perkins vs. Brownell-Drews Lumber Co., 147 La. 337, 84 South. 894; Minor vs. Young, 148 La. 610, 87 South. 472; and that the Supreme Court intended to adhere to the former jurisprudence on the subject, as stated in Succession of Vance, 110 La. 760, 34 South. 767, in which it was said:
“We adhere to the jurisprudence authorizing methods of acknowledgment of illegitimate children, otherwise than as laid down in C. C., Article 203.”
This court now holds that our first view as to the scope and result of the decisions, Taylor vs. Allen, 151 La. 82, 91 South. 635, and Murdock vs. Potter, 155 La. 145, 99 South. 18, were erroneous.
That Succession of Lacoste and Perkins vs. Brownell-Drews Lumber Company had not been overruled as supposed, and were different from Taylor vs. Allen and Murdock vs. Potter in this: That in Succession of Lacoste and Perkins vs. Brownell-Drews Lumber Company, as in the present case, a mother by inheritance from her child, while in Taylor vs. Allen and Murdock vs. Potter, a child was claimed from its mother. Mary Shepherd vs. Robert Elfert, appealed from the Parish of Assumption and decided by this court in May, 1923, is in line with Succession of La*13coste, 142 La. 676, 77 South. 497, and Perkins vs. Brownell-Drews Lumber Company, 147 La. 337, 84 South. 894.
I was not a member of this court at the time the Shepherd case was decided, and was not aware of the decision until it was called to my attention on this rehearing.
In the Shepherd case and in Succession of Lacoste, 142 La. 676, 77 South. 497, and Perkins vs. Brownell-Drews Lumber Company, 147 La. 337, 84 South. 894, the court holds that under the law C. C., Article 922, when a mother claims by inheritance from her child, she must show an acknowledgment of her child in one of the ways required by C. C., Article 203, on the subject of legitimation.
I am reluctant to hold that the Civil Code, Articles 918 and 922, contemplates a difference to be observed between the method of acknowledgment necessary to enable a child to inherit from its mother, and that necessary to enable a mother to inherit from her child; because, in my opinion, no difference is contemplated by the Code. And I am not clear that the Supreme Court means for the inferior courts and practitioners to understand that the child claims by inheritance from its mother, Taylor vs. Allen and Murdock vs. Potter must be looked to as guiding decisions on the subject; but when the mother claims by inheritance from her child, then Succession of Lacoste, 142 La. 676, 77 South. 497, and Perkins vs. Brownell-Drews Lumber Company, 147 La. 337, 84 South. 894, shall be such, because it is not so expressly held.
The Articles 918 and 922 are in pari materia. The subject matter with which each deals is the same: “Inheritance by irregular heirs.”
It seems to me that the two articles contemplate the same method cf acknowledgment; the language, of each is similar. Article 918 reads: “Natural children are called to the legal succession of their natural mother when they have been duly acknowledged by her”; and Article 922: “The estate of a natural child belongs to the mother — who has acknowledged him,” etc.
The difference in the wording does not, to my mind, intend a distinction between the method of acknowledgment to the extent that if it is a mother claiming to inherit from her child, then Article 203 on the subject of legitimation governs the method of acknowledgment; but if it be a child claiming to inherit from its mother, then acknowledgment such as was shown by Mary Bingham in this case is sufficient.
The fact that the mother can make an acknowledgment such as the Article C. C. 203 provides for, and the child cannot, does not appear to me to be contemplated by the Code as ground for such a fundamental difference in method.
As soon as the intention of the Supreme Court is clear as to whether or not the two lines of decision are inconsistent, my adherence is ready; but as the latter cases, Taylor vs. Allen, 151 La. 82, 91 South. 635, and Murdock vs. Potter, 155 La. 145, 99 South. 18, appear to me to be just as applicable, whether a mother is claimant from her child, or a child from its mother, it is proper that I should dissent until such time as the Supreme Court shall leave no room for doubt on the subject.
I therefore dissent, and contend that our first opinion herein is correct and should be reinstated ■ and -made the final judgment of this court.